DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “said pulley enclosure,” which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,710,819 (hereinafter “Brown”) in view of US Patent Application Publication No. 2008/0072443 (hereinafter “Powell”).
Regarding claim 1 Brown discloses a cable-driven three-dimensional crane system for accurately positioning an autonomous carrier within an operating volume (see figure 1) defined between a plurality of draw points (points near pulleys 20, see figure 1), said system comprising:
a carrier (25) configured to autonomously move (e.g. via 92/94, see column 13 lines 31-46) an end-effector device (64) within the operating volume (see figure 1),
a plurality of winch assemblies (26) spaced apart from one another and each associated with a respective one of the draw points (see figure 1), each said winch assembly (26) comprising a windlass (see figure 2) a drive cable (12, 14, 16, 18) and a cable router (20),
said windlass (see figure 2) including a spool (27) and a reversible motor (30) operatively connected thereto to turn said spool (27) in either a clockwise or counterclockwise direction,
said drive cable (12,14, 16, 18) having a proximal end and a distal end, said proximal end operatively wound around said spool (27) of the associated windlass (see figure 2), said distal end directly connected to said carrier (25),
said cable router (20) operatively disposed along the associated said drive cable (12,14, 16, 18) between said windlass (see figure 2) and said carrier (25), said cable router (20) configured to constrain a running portion of the associated said drive cable (12,14, 16, 18) as it transits the associated draw point (see figure 1) with smooth changes in the direction of and the transmission of force through said drive cable (12,14, 16, 18) due to positional changes of said carrier (25) within the operating volume,
each said winch assembly (26) including a cable length encoder (52) operatively engaging (i.e. indirectly) the associated said drive cable (12,14, 16, 18) for assessing changes in the effective length of said drive cable (12,14, 16, 18).
Brown fails to teach dynamically shifting draw points, or the draw point angle tracker as set forth in claim 1.
Powell teaches a similar winch assembly with a spool (6) and position encoder (7) combination and an associated cable router (4/2, see figure 1).  Powell further teaches a dynamically shifting draw point (at 2) associated with the winch assembly; each said winch assembly (26) including a draw point angle tracker (3/5) operatively disposed with respect to said cable router (4/2) to assess the instantaneous lateral and vertical angles of said drive cable vectoring from its draw point toward said carrier (25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the draw point of Brown with the draw point and router of Powell in order to provide further detection of the cable positioning of Brown.
Regarding claim 2 modified Brown teaches the above system, and further teaches wherein, said draw point angle tracker (Powell 3/5) includes a lateral angle encoder (Powell 5) and a vertical angle encoder (Powell 3).
Regarding claim 3 modified Brown teaches the above system, and further teaches said lateral angle encoder (Powell 5) is disposed within [a] pulley enclosure (Powell 30).
Regarding claim 4 modified Brown teaches the above system, and further teaches said vertical angle encoder (Powell 3) includes a tether (Powell 3X) configured to transmit at least one of electrical signal and electrical power (Powell paragraph 45).
Regarding claim 5 modified Brown teaches the above system, and further teaches wherein said cable router (Powell 4/2) includes a lower pulley (4C) supported for rotation within a lower bracket arm (4), said lower bracket arm (4) being supported for arcuate motion about a swing axis (at 4F/5).
Regarding claim 13 modified Brown teaches the above system, and further teaches wherein, said carrier (Brown 25) has a universal mounting platform (Brown 72) configured to attach (i.e. to the cables) an end-effector device (Brown 64), said universal mounting platform (Brown 72) having a geometric center, a ring (Brown, 74) encircling said universal mounting platform (Brown 72), said ring (Brown, 74) being generally circular and centered about said geometric center of said universal mounting platform (Brown 72).
Regarding claim 14 modified Brown teaches the above system, and further teaches wherein, said distal end of said drive cable (Brown 12, 14, 16, 18) is fitted with a slip ring (Brown 82) operatively disposed about (i.e. on the outer portion of) said ring (Brown 74) of said carrier (Brown 25).
Regarding claim 15 modified Brown teaches the above system, and further teaches wherein said carrier (Brown 25) includes a stabilizer weight (60) suspended below said universal mounting platform (Brown 24) and vertically centered with respect to said geometric center of said universal mounting platform (Brown 24).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Powel, and in further view of US Patent Application Publication No. 2003/0136443 (hereinafter “Wain”).
Regarding claim 16 modified Brown teaches the above system.  Brown fails to teach an enclosure as set forth in claim 16.  Wain teaches a winch assembly with a windlass comprising a spool for winding a driver cable (11).  Wain further teaches wherein said windlass includes a motor enclosure (17) sheltering said spool (7) and (spring) motor (10), a motor wiper port (6) disposed in said motor enclosure (17) through which said driver cable (11) transits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the enclosure of Wain to the winch assembly of Brown in order to prevent debris from getting into the spool.

Allowable Subject Matter
Claims 6-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or make obvious the entire combination of claim recitations set forth by claims 6 and 19.  Specifically, claims 6 and 19 require said cable router includes a lower pulley supported for rotation within a lower bracket arm, said lower bracket arm being supported for arcuate motion about a swing axis; wherein, said lower pulley is disposed within a lower pulley enclosure, a lower port disposed in said lower pulley enclosure through which said drive cable transits.
The prior art of record fails to teach or make obvious the entire combination of claim recitations set forth by claim 17.  Specifically, claim 17 requires said windlass includes a motor enclosure sheltering said spool and said motor, a motor wiper port disposed in said motor enclosure through which said drive cable transits;  wherein, said motor wiper port comprises a brush having opposing bristles.
The prior art of record fails to teach or make obvious the entire combination of claim recitations set forth by claim 18.  Specifically, claim 18 requires said windlass includes a motor enclosure sheltering said spool and said motor, a motor wiper port disposed in said motor enclosure through which said drive cable transits; further including a motor enclosure thermostat disposed within said enclosure, and a motor enclosure heater disposed within said motor enclosure and operatively connected to said motor enclosure thermostat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                         

/SANG K KIM/           Primary Examiner, Art Unit 3654